Case 1:19-mj-00139-KLM Document 18 Filed 06/21/19 USDC Colorado Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 19-mj-00139-KLM-2

UNITED STATES OF AMERICA,

Plaintiff,

v.

1. CARLOS ROBERT PEREZ-RODRIGUEZ
2. DOUGLAS DANIEL AMAYA-ARRIAGA
3. AMILCAR ENRIQUE AGUILAR-HERNANDEZ

Defendants.


                       NOTICE OF APPEARANCE OF COUNSEL


        COMES NOW Lynn Pierce, and hereby enters her appearance as court

appointed counsel on behalf of Defendant.

        This the 21st day of June, 2019.

                                           BUTLER, LANDRUM & PIERCE, P.C.

                                           /s/ Lynn A. Pierce
                                           Lynn A. Pierce #18953
                                           720 Kipling Street, Suite 201
                                           Lakewood, CO 80215
                                           (303) 232-3888
                                           lpierce.blp@comcast.net
                                           Attorney for Defendant

                               CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of June, 2019, a true and correct copy of the

foregoing was filed with the Clerk of Court via CM/ECF, which will send notification of

such filing to all counsel of record.

                                           s/ Lynn Pierce
